Citation Nr: 0519318	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for loss of sense of smell.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel








INTRODUCTION

The veteran had active service from March 1945 to August 1946 
and from November 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for loss 
of smell.

In March 2003, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The issue was previously before the Board in August 2003, at 
which time it was remanded for additional evidence.

The Board observes that the original appeal also contained 
the issues on entitlement to service connection for bilateral 
hearing loss and tinnitus.  However, those issues were 
granted in an August 2003 Board decision.  As such, the only 
issue remaining on appeal is that found on the coversheet.


FINDING OF FACT

Loss of sense of smell has not been shown by competent 
evidence to be causally related to the veteran's active 
service.


CONCLUSION OF LAW

A loss of sense of smell disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

With regard to the issue of entitlement to service connection 
for loss of sense of smell, the Board observes that a 
November 2001 VA letter provided general VCAA notice.  
However, the Board notes that it was not until March 2004, 
that the RO provided the veteran with VCAA notice specific to 
the issue at hand. This notice apprised the appellant of the 
information and evidence necessary to substantiate his claim 
for service connection for loss of sense of smell, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi,  18 Vet. App. 112 
(2004)(Pelegrini II).  However, in the present case, the 
appellant did not receive the proper VCAA notification for 
the claim for service connection for loss of sense of smell 
until after the initial RO denial of the claim. Nevertheless, 
the Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as reports of VA examination.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim for 
service connection for loss of sense of smell.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim for service connection for loss of sense of smell.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Factual Background

On the veteran's February 1945 enlistment examination, the 
veteran's mouth, nose, and throat were reportedly normal.

A service medical record dated in July 1946 reflects that the 
veteran's mouth, nose, and throat were normal.

The veteran's August 1946 discharge examination reveals that 
the veteran's nose and sinuses were normal.

No nose or sinus abnormalities were shown on an October 1950 
report of medical examination.

On an August 1951 report of medical examination, the 
veteran's nose, sinuses, and mouth and throat were reported 
as being normal.

The veteran's DD 214 reflects that during the veteran's first 
tour of duty, he served as a First Class seaman while 
stationed on the USS Vulcan (AR 5) and the USS Nantanala (A0 
60).

The veteran's DD 214 reflects that the veteran served on the 
USS Redstart (AM 
378) during his second tour of duty.

In an April 2002 private medical record, the examiner 
reported that the veteran had a very deviated septum and that 
he did not get much airflow through the right side.  The 
examiner also reported that he thought that the veteran's 
deviated septum occurred in the military and that the veteran 
could not breathe well through that side of the nose.

In July 2002, the veteran was afforded a VA fee-basis 
examination for complaints of loss of smell.  The veteran 
reported that he lost his sense of smell in active service 
after being involved in an explosion of a fuel tank.  He also 
stated that his loss of smell sometimes caused an unpleasant 
taste sensation.  The examiner reported that his inability to 
smell put the veteran at risk because he was unable to smell 
warning signs of fuel oils or toxins or other situations that 
might clue him to there being a danger to his health.  After 
a physical and neurological examinations, the examiner 
diagnosed the veteran with loss of smell that was associated 
with an intermittent loss of appetite and taste.

During the veteran's March 2003 videoconference hearing, he 
testified that he lost his sense of smell while on the 
Nantanala A0-60, a tanker that carried diesel fuel.

The veteran was afforded a VA compensation and pension 
examination in April 2004.  He reported that his duties as a 
seaman on the USS Holland in the South Pacific exposed him to 
diesel fumes for two to three hours at a time while refueling 
ships.  According to the veteran, this went on for many 
months, up to maybe a year.  He further related that he 
noticed that when he was exposed to diesel fuel, he would 
have difficulty smelling afterwards and that he did not have 
this problem prior to going into service.  He indicated that 
he never sought treatment from any military physicians and 
that the problem had worsened over the years.  The veteran, 
who noted that he had never had sinusitis, also related that 
he had not received any treatment or surgery for his nose 
condition.  Further, he indicated that he had difficulty 
tasting foods that had a hot temperature and that his 
appetite fluctuated because of the inability to taste some 
foods and his lack of complete smell.  After an examination, 
he veteran was diagnosed with a nasal polyp, chronic 
rhinitis, and chronic conjunctivitis with papillary 
hypertrophy, and anosmia.  The examiner, after indicating 
that she had read the veteran's claim file, opined that 
"[i]t is likely that the anosmia is most likely not related 
to the diesel fuel exposure.  There is no evidence in 
clinical literature that exposure to these types of fumes can 
cause any permanent damage to the olfactory cells in the 
nostrils...In my opinion it is at least as likely that the 
anosmia is caused by military exposure."

In a September 2004 addendum, the physician from the April 
2004 VA examination clarified the examination report, which 
she indicated contained a typing error.  She stated that the 
last statement in the report was incorrect and that the 
correct statement should be that in her opinion, "it is not 
likely that the veteran's anosmia was or is caused by 
military exposure to chemical or noxious substances."  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. 38 U.S.C.A. § 1154(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that he lost his sense of smell as a 
result of exposure to diesel fuel while in the Navy.  In this 
regard, in order to establish service connection on a direct 
basis the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current injury, and an in-service injury.  The evidence of 
record establishes that the veteran has a current anosmia 
(loss of sense of smell) disability.  However, it is 
significant to point out that the contemporaneous service 
medical records do not indicate that the veteran ever 
complained of, or was treated for anosmia or any other 
disability of the nose.  Nonetheless, the Board observes that 
the veteran's DD 214 from his first tour of duty reflects 
that the veteran served as a seaman on the USS Vulcan (AR 5) 
and the USS Nantanala (A0 60).  The DD 214 from the veteran's 
second tour of duty, while not reporting his military 
occupational specialty, did report that the veteran served on 
the USS Redstart (AM 378) during the Korean War.  Thus, in 
resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the veteran's contention that he was 
exposed to diesel fuel fumes as a seaman is consistent with 
the circumstances of his military service.  38 U.S.C.A. 
§ 1154(a) (West 2002).

However, even conceding that the veteran was exposed to 
diesel fumes in service, there is no evidence that the 
veteran's current loss of the sense of smell is etiologically 
related to such exposure.  Significantly, in April and 
September 2004, a VA examiner, after a review of the claims 
file and an examination of the veteran, concluded that there 
was no clinical evidence that diesel fuel exposure could 
cause permanent damage to the olfactory cells in the nostrils 
and that it was not likely that the veteran's anosmia was 
related to military exposure to chemical or noxious 
substances.

Thus, in this regard, the Board observes that there is no 
evidence to the contrary.  That is, the only medical opinion 
of record is to the effect that the veteran's current anosmia 
is not attributable to his military service.  Although the 
veteran asserts that his current loss of sense of smell is 
related to his military service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative service medical records and 
the April and September 2004 medical opinions are of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the current loss 
of sense of smell is related to the veteran's active military 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for loss of sense of smell.




ORDER

Entitlement to service connection for loss of sense of smell 
is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


